Opinion.
Chalmers, J.,
delivered the opinion of the court:
Reese, who was the patentee of a newly-invented cotton press, offered to construct and deliver one for Sharpley at the price of $100, warranting it in every respect. He had one already constructed and on exhibition which Sharpley desired to take; but this one Reese declined to warrant because defective, but offered to sell it on the same terms with warranty if he could be permitted to remodel and repair it in certain particulars. The next day Sharpley took and carried away the defective press, not only without waiting for the repairs to be made but also without the knowledge or consent of Reese. When sued for the price, $100, he attempted to escape payment or to reduce the price by showing that the machine was wholly useless. If it had been so it is by no means clear that he could have escaped payment of the full sum.
He elected to take the press after notice of its defects, and without warranty, and must be bound by the doctrine of caveat empior. True, the manufacturer of goods, without a special warranty, is bound to furnish an article reasonably sufficient for the purpose for which it is sold; but in this case Sharpley must be considered as having elected to take the press without a warranty, advised though he was that it would not in its then condition fulfill the purpose for which he desired it. He could only insist upon a diminution of the price, by having the repairs made *529by Beese, and then demonstrating by proof its insufficiency as repaired. This he did not do.
The instructions sufficiently propounded the law and certainly were as favorable to defendant as he could have asked.

Affirmed.